Case:19-18459-MER Doc#:254 Filed:03/10/20          Entered:03/10/20 15:26:36 Page1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO
                            The Honorable Michael E. Romero


     In re:
                                               Case No. 19-18459 MER
     FRICTIONLESS WORLD, LLC,
                                               Chapter 11
                  Debtor.


     FRICTIONLESS WORLD, LLC,                  Adversary No. 19-01282 MER

          Plaintiff.

     v.

     FRICTIONLESS, LLC, CHANGZHOU
     INTER UNIVERSAL MACHINE &
     EQUIPMENT CO., LTD., LI ZHIXIANG,
     CHANGZHOU ZHONG LIAN
     INVESTMENT CO. LTD., SERENA LI,
     AND FRANK LI,

          Defendants.

                                           ORDER

       THIS MATTER comes before the Court on the Motion for
 Reconsideration and/or Amendment of Order Granting and Response to
 Arbitration Creditors’ Motion to Hold in Abeyance the Official Committee of
 Unsecured Creditors’ Objection to Proofs of Claim1 filed by the Official
 Committee of Unsecured Creditors (“Committee”), the Motion to Intervene
 as Plaintiff filed by the Committee,2 the Response filed by Changzhou Zhong
 Lian Investment Co., Ltd., Changzhou Inter Universal Machine & Equipment
 Co., Ltd., and Frictionless, LLC (collectively, the “Arbitration Creditors”),3


 1
  ECF No. 217 (“Motion to Reconsider”) in Case No. 19-18459 MER (“Administrative
 Case”).

 2
   ECF No. 48 (“Motion to Intervene”) in Adversary Proceeding No. 19-01282 MER
 (“Adversary Proceeding”).

 3
     ECF No. 53 in the Adversary Proceeding.
Case:19-18459-MER Doc#:254 Filed:03/10/20              Entered:03/10/20 15:26:36 Page2 of 2


 and the Committee’s Reply thereto.4 In light of the Court’s March 6, 2020
 Order5 referring the Debtor’s claims asserted in the Adversary Proceeding to
 the Tribunal for a determination of the arbitrability of such claims, and upon
 consideration of the Motion to Reconsider and Motion to Intervene, the Court
 Orders as follows:

       The Motion to Reconsider is GRANTED IN PART. The Court’s Order
 Granting Arbitration Creditors’ Motion to Hold in Abeyance the Official
 Committee of Unsecured Creditors’ Objection to Proofs of Claim6 is amended
 to state “all proceedings regarding the Committee’s Objection are hereby
 held in abeyance, pending the Tribunal’s resolution of the question of
 arbitrability of the Debtor’s claims.”

      The Motion to Intervene is DENIED WITHOUT PREJUDICE. To the
 extent the Tribunal determines the Debtor’s claims asserted in the Adversary
 Proceeding may be heard by this Court, the Committee may re-urge its
 Motion to Intervene.

       The hearing presently scheduled for March 13, 2020 is hereby
 VACATED. The Unsecured Creditors Committee’s request to reschedule the
 hearing is DENIED as moot.

     Dated March 10, 2020                          BY THE COURT:


                                                   _________________________
                                                   Michael E. Romero, Chief Judge
                                                   United States Bankruptcy Court




 4
     ECF No. 54 in the Adversary Proceeding.

 5
     ECF No. 239 in the Administrative Case; ECF No. 61 in the Adversary Proceeding.

 6
     ECF No. 216 in the Administrative Case.

                                               2
